Citation Nr: 1242959	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-09 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine, claimed as a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975, and from February 1975 to July 1986.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the matter was later transferred to the Roanoke, Virginia RO.  

In January 2011 and October 2012 the Veteran was provided a hearing before a Decision Review Officer (DRO) and the Board, respectively.  Transcripts of the testimony offered at these hearings have been associated with the record.

At his Board hearing, the appellant submitted evidence in the form of a scholarly article regarding military parachuting injuries and waived initial RO consideration thereof.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In furtherance of substantiating his claim, the Veteran was afforded a VA examination in June 2011, which resulted in continued assessment of degenerative joint disease of the lumbar spine.  The claims file was unavailable for review by the examiner, a Registered Nurse, and they were therefore unable to offer an opinion.  

In August 2011 an addendum opinion was obtained based upon a review of the claims file.  The examiner, a Physician's Assistant, related that they were unable to determine whether the Veteran's low back disability was service-related on the basis of their review of the record.  They offered no particular rationale.  

In March 2012, the claims file was made available to the examiner that conducted the June 2011 examination for the purpose of obtaining another addendum to the opinion.  The examiner rendered a negative opinion and felt it most likely that the Veteran's degenerative joint disease of the lumbar spine was attributable to aging, rather than service.  In this regard, they explained that the record was "quiet" until 2002 as far as low back pain.  They also noted a 2005 X-ray noting mild degenerative joint disease of the lumbar spine.  

At the aforementioned Board hearing, the Veteran and his representative requested that he be afforded another examination.  They particularly took issue with the fact that the March 2012 addendum was entered so long after his initial examination in June 2011.  They also reiterated the Veteran's history of in-service parachute jumps and his report of back pain in and ever since service.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2 (2012), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

The Board finds that the examination and its accompanying addenda are inadequate to decide the present claim.  In the latest addendum, the examiner indicated that they largely based their opinion on the absence of any evidence treatment from discharge to 2002.  Yet, a review of the report does not disclose that the examiner elicited an adequate history of post-service treatment and symptomatology, which is obviously relevant to the claim.  Also, the examination reports do not adequately address the Veteran's history of parachute jumps in service as confirmed by his DD Form 214, which documents that he was awarded the Parachute Badge.  Accordingly, the Board finds that further examination is necessary to decide this claim.  38 C.F.R. § 4.2.

The Board notes that the prior examination and addenda were authored by a nurse and a physician's assistant.  Certainly, the Board recognizes that someone need not be a physician to possess some level of medical knowledge so as to render a competent medical opinion.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  In this instance, and to avoid any further delay, the Board feels that the Veteran should be examined by an orthopedic physician.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an orthopedic physician for the purpose of ascertaining the presence, nature and likely etiology of his degenerative joint disease of the lumbar spine.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that degenerative joint disease of the lumbar spine is attributable to service, particularly the Veteran's history of parachute jumps in service.  In addition, the examiner should indicate whether it is at least as likely as not that the Veteran would not have had his current degenerative joint disease of the lumbar spine "but for" his parachute jumps in service.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

2.  After the development directed above has been completed to the extent possible, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


